DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0001 of the specification should be updated to indicate Application Number 16/412,040 is now abandoned.  
Appropriate correction is required.


Claim Objections
Claims 1 and 8 are objected to because of the following informalities: 
In regard to claim 1, on line 5, “pair ports” should be “pair of ports”.
In regard to claim 8, on line 1, “the each port” should be “each port” since “each port” has not been previously defined.   Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 5-12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 5-11, respectively of prior U.S. Patent No. 10,285,485. This is a statutory double patenting rejection.  It is noted that claim 5 in the pending application includes the limitation of each channel “having an inner and outer end” and claim 1 of the ‘485 patent does not include this limitation, however, claim of the ‘485 patent does claim a pair of longitudinally spaced channels extending along a longitudinal axis, and as such each channel inherently includes an inner and outer end.
Claims 17-24 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 12 and 16-22, respectively of prior U.S. Patent No. 10,285,485. This is a statutory double patenting rejection.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 12-15 of U.S. Patent No 10,285,485. Although the the patented claims anticipate the pending claims and anticipation is the epitome of obviousness.

                                                  Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

            Claims 1, 13 and 14 are rejected under 35 U.S.C. 102(al) as being anticipated by Wiley (U.S. Patent 7,153,053)
            In regard to claim 1, Wiley shows a roller (78); and a tray member (66) having an outer surface adapted to be in fluid communication with the fluid source, the tray member defining a pair of ports (88/92) spaced along a central longitudinal axis of the tray member (figure 6), the pair of ports providing fluid communication between the source of fluid and the tray member for delivering fluid to the outer surface of the tray member (column 3, line 50), the tray member comprising a pair of spaced walls (72/74) having a contiguous tapered inner surface for defining an arcuate recess (76), the inner surface tapering to an outer edge of each wall (figure 6), and means for mounting the roller, the roller mounting means including a pair of resilient spaced arms (68/70), each one of the arms spanning between and interconnecting the ends of the spaced walls (figure 6), wherein the roller is rotatably mounted to the spaced arms for receiving fluid from the outer surface of the tray member and applying the fluid onto the surface (figure 4).
            In regard to claim 13, Wiley shows a housing (170) defining an interior adapted to hold the fluid and having an opening (40) into the interior, the housing formed from a flexibly 
            In regard to claim 14, Wiley shows the fluid delivery element comprising a roller assembly including a roller (78) rotatably mounted to the mounting means (figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wiley.

            In regard to claims 3 and 16, although the Wiley reference does not disclose whether or not the roller comprises a solid core or not, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the roller can be structure in any suitable manner, including structured as a solid core roller, without effecting the overall operation of the device, especially since the Wiley reference does not limit the particular structure of the roller and the Applicant did not disclose the particular structure of the roller is critical to the overall operation of the device.
            In regard to claim 4, viewing Figure 6, it appears as though the arms 68 and 70 need to be spread in order to enable the pins 80, 82 to enter into the conical sockets 84, 86.  In any event, the examiner takes official notice that such elements are commonly secured via a snap-fit arrangement in order to enable the elements to be easily assembled or disassembled.  Accordingly, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the roller is secured into the tray via a “snap-fit” arrangement (which would require the arms be manually spread, at least to some degree) in order to enable the roller to be easily assembled and disassembled.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The Cahill reference is cited as being directed to the state of the art as a teaching of a roller applicator device wherein the roller is positioned with a tray and fluid is dispensed into the tray such that the fluid is applied to the roller.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





DJW
3/4/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754